                                                                                        Case 5:18-cv-01633-BLF Document 43 Filed 12/18/19 Page 1 of 2




                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                                 E-Mail:       tthompson@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for FRANCIS BURGA;
                                                                                 FRANCIS BURGA AS THE
                                                                               8 ADMINISTRATOR OF THE
                                                                                 ESTATE OF MARGELUS BURGA
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                   UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                              12                                         SAN JOSE DIVISION

                                                                              13 UNITED STATES OF AMERICA,                            Case No. 18-CV-01633 BLF (SVK)
LAW OFFICES




                                                                              14                    Petitioner,
                                                                                                                                      28 U.S.C. § 455 DECLARATION OF
                                                                              15            v.
                                                                                                                                      EDWARD W. SWANSON
                                                                              16 FRANCIS BURGA; FRANCIS BURGA AS
                                                                                 THE ADMINISTRATOR OF THE ESTATE
                                                                              17 OF MARGELUS BURGA; and RUSSELL                       Honorable Susan van Keulen
                                                                                 MANSKY,
                                                                              18
                                                                                           Respondents.
                                                                              19

                                                                              20

                                                                              21            I, Edward W. Swanson, declare that I am qualified to be appointed as a Special Master in
                                                                              22 this matter under the disqualification rules provided in 28 U.S.C. § 455. There is no provision in

                                                                              23 28 U.S.C. § 455 that disqualifies me from being appointed a Special Master.

                                                                              24

                                                                              25 DATED: December 17, 2019
                                                                                                                                         /s/ Edward W. Swanson
                                                                              26                                                   Edward W. Swanson
                                                                              27

                                                                              28

                                                                                   6729-1\4263583                                    1                Case No. 18-CV-01633 BLF (SVK)
                                                                                                           28 U.S.C. § 455 DECLARATION OF EDWARD W. SWANSON
                                                                                        Case 5:18-cv-01633-BLF Document 43 Filed 12/18/19 Page 2 of 2




                                                                               1                                            ATTESTATION

                                                                               2            Pursuant to Civil Local Rule 5.1, I hereby attest that Edward W. Swanson, represented by a

                                                                               3 conformed signature above, has concurred in the filing of this Declaration.

                                                                               4
                                                                                   DATED: December 18, 2019                           /s/ Jay R. Weill
                                                                               5

                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   6729-1\4263583                                   2                Case No. 18-CV-01633 BLF (SVK)
                                                                                                          28 U.S.C. § 455 DECLARATION OF EDWARD W. SWANSON
